DETAILED ACTION
Claims 1-5, 8, 11, 14, 16-18 and 29-37 are pending as amended on  1 January 2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.

Response to Amendment and Arguments
The objection to the specification has been withdrawn. The term “cationic functional groups” has been interpreted as groups “which provide a negative fixed charge in aqueous or mixed water and organic solvent solutions”, and the term “anionic functional groups” has been interpreted as groups “which provide a positive fixed charge in aqueous or mixed water and organic solvent solution” as defined in instant specification {0032] and [0033].
Applicant’s amendment overcomes the rejection  of claims 1-5, 8, 11, 14, 16-18 and 29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. The rejection has been withdrawn.
Applicant’s amendment requiring ionic functional groups covalently bonded to the backbone comprising quaternary ammonium groups distinguishes  from  Amara.  The rejection of claims 1-5, 14, 17  and 29 under 35 U.S.C. 103 over Amara  has  been withdrawn. 
Applicant’s amendment does not distinguish from  Wolowicz.  The amendment removes the limitation of tetrabutylammonium bromide,  thus the rejection of claims  1-5, 8, 11, 14, 16-18 and 29 under 35 U.S.C. 103 over Wolowicz, has  been withdrawn,  and  the anticipatory rejection over Wolowicz  is restated below  in light of the amendment.  
Applicant’s arguments in light of the amendment have been fully considered.
With respect to Wolowicz,   Applicant argues that Wolowicz fail to teach ionic functional groups  that selectively attract and bind salt-forming ions. The examiner disagrees.  As acknowledged by 
Applicant’s other arguments are moot as they do not apply to the current rejection. 

Claim Rejections - 35 USC § 112
Claim 30 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 30 recite s “the quaternary ammonium groups comprise tetrabutylammonium groups”, which does not have support in the specification  as originally filed.  The specification exemplifies a deionized water solution of  tetrabutylammonium bromide  and sodium chloride([0048], [0054] and [0056]), however, nowhere in the specification discloses polymer matrix comprises  tetrabutylammonium groups covalently bonded to the polymer.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites “The particles of claim 32”.   There is insufficient antecedent basis for this limitation in the claim since the claim refers to itself.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 11, 14, 16-18, 29  and 31  are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by  “Comparison of strongly basic anion exchange resins applicability for the removal of palladium (II) ions from acidic solutions”, Chemical Engineering  Journal , 171, 206-215, 2011, Wolowicz, et. al.   (hereinafter Wolowicz).
Regarding claims 1, 8, 11, 14 and 16,  Wolowicz teaches water insoluble, porous crosslinked acrylic resins with quaternary ammonium functional groups (Figure 1, page 208 and  Table 1),  wherein the quaternary ammonium functional groups interact with chloride ions (page 210, 3.2.1),  and the resin  is in the physical form of beads (page 208, Table 1), which meets the claimed polymer matrix particles.

Regarding claims 17-18, 29 and 31, Wolowicz teaches a suspension of the resins in an aqueous solution comprises NaCl, etc. (page 207, 2.3), which meets the claimed suspension or coating composition. 
The recitation of “for inhibiting scale formation "  and “for application to an interior surface of an oil or gas well to inhibit scaling”  merely recite the intended use of the composition.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02(II)[R-3].

Claims 1, 2, 8, 11, 14, 16-18, 29, 31-35 and 37 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated  by US 2013/0056204A1 (McDaniel) as evidenced by US Patent 6117364 (Vorderbruggen).
Regarding claims 1, 2,  8, 11, 14 and 16,  McDaniel  teaches ion exchange resins consists of a crosslinked polymer network to which are attached quaternary ammonium groups ([0019] and [0020]), which are insoluble solids of 10 to 60 mesh  in the physical form of beads ([0014], [0022] and [0087]) and  are capable of removing contaminants including salts  and scales  from the subterranean water associated with a well by exhibiting functional affinity for the contaminates in the water/hydrocarbon  phase ([0005], [0006] and [0018]).  McDaniel teaches the same quaternary ammonium functional groups thus inherently selectively bind to chloride ions.

Regarding claim 31, McDaniel teaches that the fluid comprises potassium chloride and sodium acetate ([0115]) thus the presence of sodium chloride. 
Regarding claim 37, McDaniel teaches that the fluid comprises sodium thiosulfate ([0115]), which is a known  corrosion inhibitor as evidenced by Vorderbruggen (col.2, line 3).

Claims 1-5,  8, 11, 14, 16-18, 29,  35 and 36 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated  by US Patent 2771480 (Chasanov).
Regarding claims 1, 8, 11, 14 and 16,  Chasanov teaches anionic ion exchange resin comprising crosslinked polymer with quaternary ammonium groups covalently attached (col. 2, line 50-70), and the resin is in the form of small spheroids and insoluble in aqueous solutions (col. 2, line 53-59 and 65-70).
Chasanov teaches that the resins are able to split neutral salts and to adorb anions thereof (col.2, line 50-55).  Chasanov teaches the same quaternary ammonium functional groups thus inherently selectively bind to chloride ions.
Regarding claims 2-5, Chasanov teaches that the efficiency of the resin depends on the porosity, density, particle size, surface area and amount of crosslinking (col. 2, line 68-col.3, line 15). 
Regarding claims 17 and 18, Chasanov teaches the resin is insoluble in aqueous medium (col. 2, line 55-60), which anticipates a suspension of the resin in aqueous medium. 
Regarding claims 29 and 35-36, Chasanov teaches a suspension of the resin in vegetable oil  including corn oil, soybean oil etc. (col.2, line 36-42 and col.3, line 15-20). 
.

Claim Rejections - 35 USC § 103
Claim 30  is  rejected under 35 U.S.C. 103 as being unpatentable over Wolowicz.
The teachings of Wolowicz are set forth above.
Wolowicz exemplifies the quaternary ammonium group bond to the resin as tetramethyl ammonium chloride (p212, equation (12)).
Wolowicz does not expressly discloses tetrabutylammonium  group , however, a tetrabutyl ammonium is structurally similar to tetramethyl ammonium, absent evidence to the contrary, one of ordinary skill would have reasonable expectation that a tetrabutylammonium functionalized  resin would function similarly to that of tetramethyl ammonium  functionalized resin since it has been held that "Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties." See, e.g., Dillon, 919 F.2d at 693, 696,16 USPQ2d at 1901,1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214. MPEP 2144.09[R-08.2017].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1768